Citation Nr: 0523818	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-12 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of amputation of right little finger.

2.  Entitlement to an increased (compensable) disability 
rating for post-operative scar of the ulnar flexor surface of 
the distal right forearm and wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the RO that denied a 
disability rating in excess of 10 percent for service-
connected residuals of amputation of right little finger, and 
denied a compensable disability rating for post-operative 
scar of the ulnar flexor surface of the distal right forearm 
and wrist.  The veteran filed a notice of disagreement (NOD) 
in September 2003, and the RO issued a statement of the case 
(SOC) in March 2004.  The veteran filed a substantive appeal 
in April 2004.  In October 2004, the RO issued two 
supplemental SOCs (SSOCs), reflecting the continued denial of 
the claims for increased ratings.

In April 2005, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; the transcript of that hearing is of record.  During 
the hearing, the undersigned Veterans Law Judge granted the 
veteran's request for a 60-day abeyance to submit additional 
documentary evidence.  In May 2005, the veteran submitted 
additional evidence directly to Board, waiving initial RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2004).

The Board's decision on the claim for a disability rating in 
excess of 10 percent for residuals of amputation of right 
little finger is set forth below.  The claim for a 
compensable disability rating for post-operative scar of the 
ulnar flexor surface of the distal right forearm and wrist is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for residuals of 
amputation of right little finger has been accomplished.

2.  The veteran's right little finger was amputated at the 
distal aspect of the proximal phalanx; the medical evidence 
reveals no metacarpal resection. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
10 percent for residuals of amputation of right little finger 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.68, 4.71a, 
Diagnostic Code 5156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for a disability rating in 
excess of 10 percent for service-connected residuals of 
amputation of right little finger has been accomplished.

Through the March 2004 SOC and the October 2004 SSOCs, as 
well as the January 2005 letter, the veteran and his 
representative have been notified of the laws and regulations 
governing the claim, the evidence that has been considered in 
connection with this appeal, and the bases for the denial of 
the claim.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment (of a worsening of his service-connected 
disability).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's January 2005 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated.  

Following enactment of the VCAA, the RO issued to the veteran 
the January 2005 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for increased 
ratings, and again soliciting information and evidence from 
the veteran.  Prior to his receipt of the January 2005 
letter, the veteran had already indicated in November 2004 
that he had submitted all of the evidence to support his 
claim.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim decided.  As 
indicated below, the RO has obtained copies of the veteran's 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The veteran 
also has been given opportunities to submit and/or identify 
evidence to support his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal for a 
disability rating in excess of 10 percent for service-
connected residuals of amputation of right little finger.

II.  Factual Background

Service connection has been established for residuals of 
amputation of right little finger, effective April 9, 1976.  
The RO has assigned a 10 percent disability evaluation.

X-rays taken of the veteran's right hand in November 1976 
revealed an amputation of the little finger at the proximal 
interphalangeal joint.  Examination at that time also 
revealed an asymptomatic stump scar, and that extension and 
flexion of the stump were normal; grip in the right hand also 
was normal.
 
The report of an April 2003 VA examination reflects no 
tenderness to the stump, normal skin appearance, and good 
coloration.  The examiner noted that muscles of the residual 
stump were intact, and the metacarpal phalangeal joint was 
fully movable.  The length of the stump was 1.5 inch; there 
was no neuroma.  The examiner also noted that the veteran is 
right-handed.

During the April 2005 hearing, the veteran testified that his 
right finger amputation was not causing the majority of his 
problem with that hand.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's residuals of amputation of right 
little finger were rated as 10 percent disabling for 
amputation of whole or part of single fingers.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156.

Pursuant to Diagnostic Code 5156, amputation of the little 
finger, without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  Amputation of the little finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.

Considering the evidence of record in light of the applicable 
criteria, the Board finds that the veteran's disability is 
appropriately rated at the 10 percent level under Diagnostic 
Code 5156, and that an increased rating is not warranted.

The medical evidence establishes that the amputation of the 
right little finger was to the distal aspect of the proximal 
phalanx.  Given the description of the metacarpal phalangeal 
joint as fully movable by the April 2003 VA examiner, there 
is simply no evidence reflecting metacarpal resection and no 
basis for assignment of any higher rating.

The Board points out that, under Diagnostic Code 5156, a 
disability is rated entirely on the basis of the specific 
location of the amputation of the little finger, and not on 
the basis of any other symptoms.  Hence, the veteran's 
alleged complaints of pain provide no basis for any higher 
rating under this diagnostic code.

The Board also points out that there is no other basis for 
assignment of a higher rating for the disability under 
consideration.  Service connection has not been granted for 
any other residual of the amputation.  While the veteran also 
has a scar of the ulnar flexor surface of the distal right 
forearm and wrist, that disability has been separately rated, 
and paresthesia and swelling in the forearm (addressed in the 
remand, below), have not, in any way been associated with the 
amputation of the right finger.  

Hence, the Board determines that there is no schedular basis 
for assignment of more than the currently assigned 10 percent 
rating for residuals of amputation of the right little 
finger.  Additionally, the Board finds that there is no 
showing that disability under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the March 
2004 SOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds that the claim for 
a disability rating in excess of 10 percent for residuals of 
amputation of right little finger must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App.49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of 
amputation of the right little finger is denied.


REMAND

Pertaining to the remaining claim for a compensable 
disability rating for post-operative scar of the ulnar flexor 
surface of the distal right forearm and wrist, the evidence 
reflects that, prior to the amputation of the right little 
finger in service, the veteran underwent a palmaris longus 
tendon graft and repair of the digital nerve.  Service 
connection has been established for the post-operative scar 
on the veteran's right hand.  However, given the additional 
evidence and allegations of possible additional residuals of 
the pre-amputation surgeries, the Board finds that additional 
findings pertaining to the scar, as well as medical comment 
as to whether the veteran also experiences any muscle and/or 
neurological impairment attributable to those would be 
helpful in resolving the claim remaining on appeal.  

In this regard, VA progress notes in April 2003 reflect 
persistent pain and weakness in this area, and a private 
physician in May 2005 noted the poor function of the median 
and ulnar nerves.  Other residuals of the pre-amputation 
surgeries, in addition to the scar, might warrant 
consideration and evaluation under other diagnostic codes.  
Moreover, throughout this appeal, the veteran has contended 
that the condition of his right hand was much worse than 
reflected by a noncompensable rating for a post-operative 
scar.  As VA is not precluded from assigning separate 
evaluations for separate and distinct disability arising out 
of the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14 (see 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994)), specific 
medical comment as to whether, in addition to the scar, the 
veteran has any distinct muscle and/or neurological 
impairment as a residual of the pre-amputation surgeries 
(that is capable of being separately evaluated) is warranted.

Because the combined effects of all residuals of the pre-
amputation surgeries, in addition to the scar, would impact 
the overall functioning of the hand, the Board finds that the 
issue of residuals in addition to the scar is inextricably 
intertwined with the increased rating claim remaining on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2004).  

Therefore, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the current claim for increase.  See 
38 C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file a copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should request that the veteran submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal, as well as the 
inextricable intertwined claim for compensation for residuals 
of the pre-amputation surgeries in addition to the scar.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination at an appropriate VA 
medical facility, by a physician, for 
evaluation of the post-operative scar of 
the ulnar flexor surface of the distal 
right forearm and wrist.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  If neurological consultation 
is needed, such should be accomplished 
and the consultation report should be 
made available to primary  examiner prior 
to completion of his/her report.  

The examiner should identify all current 
residuals of the pre-amputation 
surgeries, to include any scars, muscle 
injury or damage, and/or neurological 
impairment.  If the examiner identifies 
any muscle and/or neurological 
impairment, in addition to the post-
operative scar, that is a residual of the 
pre-amputation surgeries, the examiner 
should indicate whether each such 
impairment constitutes a distinct 
disability capable of being separately 
evaluated.  

Concerning the veteran's scar, the 
examiner should provide a detailed 
description of the post-operative scar of 
the ulnar flexor surface of the distal 
right forearm and wrist, to include, but 
not limited to, the following:  the size 
of the scar and scar areas in square 
inches or square centimeters; whether any 
scar is superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether any scar causes limited motion or 
other limitation of function of an 
affected bodily part.  If so, the 
examiner should describe in detail the 
limitation(s), and extent and severity 
thereof.  If the scar does not cause 
limited motion or other limitation of 
function of an affected bodily part, the 
examiner should specifically so state in 
the examination report. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
compensable disability rating for post-
operative scar of the ulnar flexor 
surface of the distal right forearm and 
wrist, in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
address whether, in addition to the post-
operative scar, the veteran has any 
distinct muscle and/or neurological 
impairment (capable of being separately 
evaluated) as a residual of the pre-
amputation surgeries.  

7.  If the claim for compensation for 
residuals other than the scar is denied, 
the RO must provide to the veteran and 
his representative both notice of the 
denial and of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any issue 
not currently in appellate status, a 
timely appeal must be perfected.  While 
the RO must afford the veteran the 
appropriate time period for a response, 
the veteran should perfect an appeal as 
to the denial of any claim for 
compensation for residuals other than the 
scar, if desired, as soon as possible, to 
avoid unnecessary delay in the 
consideration of the appeal.

8.  If any benefits sought on appeal (for 
which an appeal has been perfected) are  
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  The RO is 
advised that it should not return the 
claims file to the Board until after the 
veteran has either perfected an appeal on 
the claim for compensation for pre-
amputation, post-operative residuals in 
addition to a  scar, or the time period 
for doing so has expired, whichever comes 
first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


